Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 3/9/21 and 8/31/20 were considered. 
Claim Objections
Claim 4  is objected to because of the following informalities:  line 2 recites “ond3” should be “once”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1, 5, 6, 10, 11, 15 and 20-23 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nagata Tetsuo JP2001166209.

    PNG
    media_image1.png
    182
    356
    media_image1.png
    Greyscale

Regarding claim 1, Nagata Tetsuo teaches an optical system, (figure 2) comprising: in order from an object side of the optical system to an image side of the optical system:
a first freeform prism(10) that includes a first surface (11), a second surface (12 or 13), and a third surface (14) on an optical axis of the optical system, wherein at least one of the first surface, the second surface, and the third surface of the first freeform prism is a freeform surface (paragraph 95); and
a second freeform prism (20) that includes a first surface (21), a second surface (22 or 23), and a third surface(24) on the optical axis of the optical system, wherein at least one of the first surface, the second surface, and the third surface of the second freeform prism is a freeform surface (paragraph 95);
wherein the first freeform prism is configured to fold the optical axis of the optical system twice (see figure 2).
Regarding claim  5, the optical system as recited in claim 1, further comprising an objective lens (30) located on the object side of the first freeform prism (10), wherein light from an object field is refracted by the objective lens before entering the first surface of the first freeform prism (see figure 2).

Regarding claim 10, the optical system as recited in claim 5, wherein the objective lens (30) is composed of an optical material with Abbe number Vdi that satisfies a condition: Vdi > 50 (see paragraph 95).
Regarding claim 11, the optical system as recited in claim 5, wherein an image plane (3) formed by the optical system is parallel to a principal plane of the objective lens (30).
Regarding claim 15, the optical system as recited in claim 1, wherein F-number of the optical system is within a range of 2.0 to 4.0 (approximately 3.3).
Regarding claim 20, Nagata Tetsuo teaches a camera, comprising, in order from an object side of the camera to an image side of the camera (see figure 2 and 4):
an optical system comprising:
a first freeform prism (10) that includes a first surface (11), a second surface (12 or 13), and a third surface(14) on an optical axis of the optical system, wherein at least one of the first surface, the second surface, and the third surface of the first freeform prism is a freeform surface (paragraph 95); and
a second freeform prism(20) that includes a first surface (21), a second surface (22), and a third surface (24)on the optical axis of the optical system, wherein at least one of the first surface, the second surface, and the third surface of the second freeform prism is a freeform surface (paragraph 95); and
an image sensor (3) configured to capture light projected onto a surface of the image sensor;
wherein the first freeform prism is configured to fold the optical axis of the optical
system twice before transmitting light received from an object field on the object side of the camera to the second freeform prism (see figure 2 and 4); and

optical system at least once before transmitting the light to form an image at an image plane at the surface of the image sensor (see figure 2).
Regarding claim 21, the optical system as recited in claim 20, further comprising an objective lens (30) located on the object side of the first freeform prism (10), wherein the light from the object field is refracted by the objective lens before entering the first surface of the first freeform prism (see figure 2).
Regarding claim 22, the optical system as recited in claim 20, further comprising an aperture stop (1) located on the object side of the first freeform prism (10).
Regarding claim 23, the optical system as recited in claim 20, further comprising an infrared filter (4) located between the second freeform prism (20) and the image sensor (3).

Claim(s) 1-3  is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gao et al (US9547174).

    PNG
    media_image2.png
    413
    367
    media_image2.png
    Greyscale


a first freeform prism(720) that includes a first surface (s4), a second surface (s5), and a third surface (s6) on an optical axis of the optical system, wherein at least one of the first surface, the second surface, and the third surface of the first freeform prism is a freeform surface (column 12, lines 54-67 and col. 13); and
a second freeform prism (710) that includes a first surface (s3), a second surface (s1, s1’), and a third surface(s2) on the optical axis of the optical system, wherein at least one of the first surface, the second surface, and the third surface of the second freeform prism is a freeform surface (column 12, lines 54-67 and col. 13);
wherein the first freeform prism is configured to fold the optical axis of the optical system twice (see figure 7).
Regarding claim 2, the optical system as recited in claim 1, wherein, to fold the optical axis of the optical system twice: the first surface (s4,s4’) of the first freeform prism (720) receives light from an object field on the object side of the optical system and transmits the light to the second surface(s5) of the first freeform prism on a first portion of the optical axis; the second surface (s5) of the first freeform prism reflects the light received on the first portion of the optical axis on to a second portion of the optical axis; and the first surface (s4,s4’) of the first freeform prism reflects the light received on the second portion of the optical axis via total internal reflection on to a third portion of the optical axis; wherein the third surface (s6) of the first freeform prism (720) transmits the light (via780, 770 and 730) on the third portion of the optical axis to the first surface (s3) of the second freeform prism (710).
Regarding claim 3, the optical system as recited in claim 2, wherein the second freeform prism (710) is configured to fold the optical axis of the optical system 
wherein the second surface(s1,s’) of the second freeform prism transmits the light on the fifth portion of the optical axis to form an image at an image plane on the image side of the optical system (see figure 7).

Claim(s) 1, 5, 6, 10, 11, 15 and 20-23 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nagata Tetsuo (US6876390).

    PNG
    media_image1.png
    182
    356
    media_image1.png
    Greyscale

Regarding claim 1, Nagata Tetsuo teaches an optical system, (figure 2) comprising: in order from an object side of the optical system to an image side of the optical system:
a first freeform prism(10) that includes a first surface (11), a second surface (12 or 13), and a third surface (14) on an optical axis of the optical system, wherein at least one of the first surface, the second surface, and the third surface of the first freeform prism is a freeform surface (paragraph 95); and
a second freeform prism (20) that includes a first surface (21), a second surface (22 or 23), and a third surface(24) on the optical axis of the optical system, wherein at 
wherein the first freeform prism is configured to fold the optical axis of the optical system twice (see figure 2).
Regarding claim  5, the optical system as recited in claim 1, further comprising an objective lens (30) located on the object side of the first freeform prism (10), wherein light from an object field is refracted by the objective lens before entering the first surface of the first freeform prism (see figure 2).
Regarding claim  6. The optical system as recited in claim 5, wherein the objective lens (30) is a rotationally symmetric lens (32) with at least one aspherical surface (col. 14,lines 53-67).
Regarding claim 10, the optical system as recited in claim 5, wherein the objective lens (30) is composed of an optical material with Abbe number Vdi that satisfies a condition: Vdi > 50 (see table for Example 2).
Regarding claim 11, the optical system as recited in claim 5, wherein an image plane (3) formed by the optical system is parallel to a principal plane of the objective lens (30).
Regarding claim 15, the optical system as recited in claim 1, wherein F-number of the optical system is within a range of 2.0 to 4.0 (approximately 3.3).
Regarding claim 20, Nagata Tetsuo teaches a camera, comprising, in order from an object side of the camera to an image side of the camera (see figure 2 and 4):
an optical system comprising:
a first freeform prism (10) that includes a first surface (11), a second surface (12 or 13), and a third surface(14) on an optical axis of the optical system, wherein at least one of the first surface, the second surface, and the third surface of the first freeform prism is a freeform surface (paragraph 95); and

an image sensor (3) configured to capture light projected onto a surface of the image sensor;
wherein the first freeform prism is configured to fold the optical axis of the optical
system twice before transmitting light received from an object field on the object side of the camera to the second freeform prism (see figure 2 and 4); and
wherein the second freeform prism (20) is configured to fold the optical axis of the
optical system at least once before transmitting the light to form an image at an image plane at the surface of the image sensor (see figure 2; col. 14,lines 53-67 and col. 15, lines 1-27 and table for Example 2).
Regarding claim 21, the optical system as recited in claim 20, further comprising an objective lens (30) located on the object side of the first freeform prism (10), wherein the light from the object field is refracted by the objective lens before entering the first surface of the first freeform prism (see figure 2).
Regarding claim 22, the optical system as recited in claim 20, further comprising an aperture stop (1) located on the object side of the first freeform prism (10).
Regarding claim 23, the optical system as recited in claim 20, further comprising an infrared filter (4) located between the second freeform prism (20) and the image sensor (3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (US9547174).
Regarding claim  4, Gao et al teaches several embodiments of the prism optical system. Figure 7 illustrated two reflections in second prism to output the beam on the image plane.  However, the figure 7 embodiment of the optical system, as recited in claim 2,  fails to specifically disclose wherein the second freeform prism(710/eyepiece) is configured to fold the optical axis of the optical system once. However, Figure 10 embodiment teaches wherein the second freeform prism (eyepiece) teaches wherein to fold the optical axis of the optical system once:
the first surface of the second freeform prism (see eyepiece) receives light on the third portion of the optical axis and transmits the light to the second surface (s2) of the second freeform prism; the second surface of the .

Claim 7-9, 12-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata Tetsuo (US6876390).
Regarding claim 7, Nagata Tetsuo fails to specifically disclose the optical system as recited in claim 5, wherein the objective (30) lens is composed of an optical plastic material or of an optical glass material. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since most lenses are made from glass or plastic materials, these materials are readily available and aspherical surfaces are easily molded in plastic materials. Additionally, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
Regarding claim 8. Nagata Tetsuo  embodiment of example 2 includes a single objective lens. The embodiment of figure 6 includes a two- lens objective (#210). Nagata Tetsuo also teaches including more than one lens within the free form prisms(col. 10, liens 13-20) optical lens system. Although, Nagata Tetsuo fails to specifically disclose the optical system as recited in claim 5, wherein the objective lens is a doublet lens, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since a doublet lens can be used to correct for aberrations while directing the beam into the prisms. 
Regarding claim  9, Nagata Tetsuo teaches configuring the prisms such that the optical powers of the first and second prism are balanced (see col. 7 and col, 8) with the elements in the overall optical system. Nagata Tetsuo fails to specifically disclose the optical system as recited in claim 5, wherein the optical system satisfies a condition: 0.5< B/A<1.0 where A is optical power of the optical system, and B is optical power of the objective lens. However, in optical design/ engineering, the various parameters, such lens diameter/thickness, radius of 
Regarding claim 12,  Nagata Tetsuo teaches the optical system as recited in claim 1, wherein the first freeform prism is composed of an optical plastic material with Abbe number Vd2 that satisfies a condition: Vd2 > 50 (see Example 2 table); and  Nagata Tetsuo fails to specifically disclose an embodiment wherein the second freeform prism is composed of an optical plastic material with Abbe number Vd3 that satisfies a condition: Vd3 < 25 ( second prism has the same abbe number value as the first prism). Although, the prisms have the same Abbe number , it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a second prism with a lower abbe value since providing two optical elements wherein one has a low abbe value and the other optical element has a high abbe value will cooperatively function to correct chromatic aberrations.
Regarding claim 13, Nagata Tetsuo teaches configuring the prisms such that the optical powers of the first and second prism are balanced (see col. 7 and col, 8) with the elements in the overall optical system to provide a quality image onto the image plane. Nagata Tetsuo fails to specifically disclose the optical system as recited in claim 1, wherein the optical system satisfies a condition: 0.05 <AD<0.3 where A is optical power of the optical system, and D is semi-diagonal image height. However, in optical design/engineering, the various parameters, such lens 
Regarding claim 14, 17, and 18, Nagata Tetsuo teaches configuring the prisms such that the optical powers of the first and second prism are balanced (see col. 7 and col, 8) with the elements in the overall optical system to provide a quality image onto the image plane. The focal length, image height and field of view of the camera optical system are designed/scaled by balancing the optical powers, filters and image sensor dimensions. In optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each optical element (lens, prisms, apertures and filters) in the optical system contributes to the overall output quality and each optical system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 16, Nagata Tetsuo teaches configuring the prisms such that the optical powers of the first and second prism are balanced (see col. 7 and col, 8) with the elements in the overall optical system to provide a quality image onto the 
Regarding claim  19, Nagata Tetsuo teaches several embodiments with the optical system in cameras and computers. Nagata Tetsuo teaches configuring the prisms such that the optical powers of the first and second prism are balanced (see col. 7 and col, 8) with the elements in the overall optical system to provide a quality image onto the image plane. Nagata Tetsuo fails to specifically disclose the optical system as recited in claim 1, wherein 35mm equivalent focal length of the optical system is within a range of 75 to 270 millimeters  However, the focal length, image height and field of view of the camera optical system are designed by balancing the optical powers, filters and image sensor dimensions. In optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each optical element (lens, prisms, apertures and filters) in the optical system contributes to the overall output quality and each optical system is optimized during manufacturing to claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al (US20180364455) teaches image capture lens system; Hiroyuki Minakata (US20050248861) teaches a camera with tow prism optical system; Togino et al (US6178048) teaches camera two prism optical system; and Nagata Tetsuo(US20050046952) teaches a camera two prism optical system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH